Title: From George Washington to Robert R. Livingston, 20 August 1795
From: Washington, George
To: Livingston, Robert R.


          
            Dear Sir
            Philadelphia 20th August 1795
          
          I received your favor, dated the 8th of July (on the subject of the treaty with Great Britain) the day preceeding my departure for Mount Vernon; from whence I intended to have acknowledged the receipt of it: but so many letters of a public nature were poured upon me at that place, and the urgency of the business in which I have since been engaged, have prevented my doing it until now.
          Aiming only to promote & secure the true interest of my country, I willingly receive information concerning those interests from my fellow-citizens. The opinions & reasonings of enlightened men are particularly acceptable: but, as it happens in other matters, so in this, they are extremely varient. You deem the treaty palpably defective, & pregnant with evils: others think it contains substantial good. For myself, I freely own that I cannot discern in it the mischiefs you anticipate: on the contrary, altho’ it does not rise to all our wishes, yet it appears to me calculated to procure to the United States such advantages as entitle it to our acceptance. My final act, of course, conforms to this opinion.
          I feel myself greatly obliged by your expressions of respect, esteem and attachment: and if the unvarying integrity of my views have deserved them, they will not now be withdrawn: for I can merit your good opinion and the general approbation of my fellow-citizens only by a conscientious discharge of what I conceive to be my duty. With great esteem & regard, I am—Dear Sir Your Obedt & Very Hble Servt
          
            Go: Washington
          
         